DETAILED ACTION
Claims 21-40 are pending.
The office acknowledges the following papers:
Specification, claims, remarks, and IDS filed on 11/2/2020,
Power of Attorney filed on 4/19/2021
IDS filed on 6/24/2021.

	Priority
The effective filing date for the subject matter defined in the pending claims in this application is 11/14/2014.

Drawings
The Examiner contends that the drawings submitted on 10/13/2020 are acceptable for examination proceedings.

Specification
The disclosure is objected to because of the following informalities:
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant’s cooperation is requested in correcting any errors of which the Applicant may become aware.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-26 and 35-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 25 recites “selecting a second partial result from a plurality of predetermined partial results using a carry-in from a slice that precedes the first slice” (emphasis added). Claim 35 recites similar limitations. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the function is performed or result is achieved (see MPEP 2163.03). Figure 8 shows an adder in slice two calculating an intermediate partial result and storing it in a register (see also specification paragraph 77). Figure 8 also shows a determination block-B receiving a carry input from slice 1 and an intermediate partial result from the adder of slice 2. Finally, figure 8 shows the determination block-B outputting a partial result. 
Claim 26 recites “determining the plurality of predetermined partial results using the first partial result and without using the carry-in; and storing the plurality of predetermined partial results in memory coupled to the pipelined carry chain” (emphasis added). Claim 37 recites similar limitations. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the function is performed or result is achieved (see MPEP 2163.03). Figure 8 shows an adder in slice two calculating an intermediate partial result and storing it in a register (see also specification paragraph 77). Figure 8 also shows a determination block-B receiving a carry input from slice 1 and an intermediate partial result from the adder of slice 2. In addition, figure 8 shows the determination block-B outputting a partial result. Finally, figure 1 shows a memory coupled to the ALU for storing execution results. Specification paragraphs 78-79 discuss the determination blocks A and B. However, these paragraphs don’t discuss any determination of the predetermined partial results nor storing of predetermined partial results. The remaining specification paragraphs have no mention of the term “predetermined”. Thus, the original claimed limitations failed to convey to one 
Claim 36 recites “determination logic comprises a multiplexer that uses the carry-in from the slice that precedes the first slice to select the second partial result from the plurality of predetermined partial results.” (emphasis added). An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the function is performed or result is achieved (see MPEP 2163.03). Figure 8 shows an adder in slice two calculating an intermediate partial result and storing it in a register (see also specification paragraph 77). Figure 8 also shows a determination block-B receiving a carry input from slice 1 and an intermediate partial result from the adder of slice 2. In addition, figure 8 shows two multiplexers receiving carry bits and a priori bits and outputting a selected bit(s). Finally, figure 8 shows the determination block-B outputting a partial result. Specification paragraphs 78-79 discuss the determination blocks A and B. However, these paragraphs don’t discuss determination logic including multiplexers to select a second partial result from a plurality of predetermined partial results. The remaining specification paragraphs have no mention of the term “predetermined”. Thus, the original claimed limitations failed to convey to one skilled in the art that full possession of the claimed invention is present in the specification at the time of filing due to the lack of properly identifying how the function is performed or the result is achieved.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 27-34, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Saulsbury et al. (U.S. 2002/0035589), in view of Mohammed et al. (U.S. 7,007,059), in view of Official Notice.
As per claim 21:
Saulsbury and Mohammed disclosed a method, comprising: 
calculating a first partial result based on a first portion of a first operand of an instruction and a first portion of a second operand of the instruction (Saulsbury: Figure 7 elements 712-1, 716-1, 720-1, and 728-1, paragraphs 54-55);
determining a carry-out from a first slice of the operation (Saulsbury: Figure 7 element 720-1, paragraph 54), wherein the first slice is performed using a first adder of a pipelined carry chain (Mohammed: Figure 1 elements 110 and 121, column 1 lines 28-49)(Saulsbury: Figure 7 element 720-1, paragraphs 54-55)(Mohammed disclosed pipelining carry bits in an adder tree. The combination allows for the arithmetic 
receiving inputs comprising an a priori carry-in and a selector mask (Saulsbury: Figures 3-4 and 6-8 elements 720-1, 720-2, 732, and 812, paragraphs 46, 48-49, 51-52, 54-55, and 57)(The arithmetic processors implement the instructions shown in the table of paragraph 51 and 64-bit operations described in paragraph 54. This allows for selectively inputting carry-in values, zero bits, and one bits (i.e. a priori) into each of the arithmetic processors to implement the addition and subtraction instructions. Official notice is given that multiplexers can be used for the advantage of selecting between multiple inputs. Thus, it would have been obvious to implement multiplexers in Saulsbury to select a carry-in value to each arithmetic processor. In view of the official notice, the multiplexer receives a selection control signal (i.e. selector mask) to select a given output based on the data element size and type of operation.); and 
selecting, based on the selector mask, one of the carry-out and the a priori carry-in as an input for performing a second slice of the operation (Saulsbury: Figures 3-4 and 6-8 elements 720-1, 720-2, 732, and 812, paragraphs 46, 48-49, 51-52, 54-55, and 57)(In view of the above official notice, the added multiplexer(s) select outputs from one of the carry-in values, zero bits, and one bits (i.e. a priori) based on the selection control signal for the multiplexer.), wherein the second slice is performed using a second adder of the pipelined carry chain (Mohammed: Figure 1 elements 110 and 121, column 1 lines 28-49)(Saulsbury: Figure 7 element 720-2, paragraphs 54-55)(Mohammed disclosed pipelining carry bits in an adder tree. The combination allows for the arithmetic processors and carry bits of Saulsbury to be pipelined.).
The advantage of pipelining is that arithmetic functions can be partitioned into 
As per claim 22:
Saulsbury and Mohammed disclosed the method of Claim 21, further comprising determining a carry-indicator based on the first portion of the first operand and the first portion of the second operand, wherein the carry-indicator indicates one of: i) the carry-out is generated in the first slice, and ii) the carry-out is propagated to the first slice as a carry-in from a slice that precedes the first slice (Saulsbury: Figure 7 element 720-1, paragraph 54)(The carry bit output from the arithmetic processor indicates a carry bit generated by the arithmetic processor.).
As per claim 23:
Saulsbury and Mohammed disclosed the method of claim 22, further comprising storing the first partial result and the carry-indicator in a register of the pipelined carry chain (Mohammed: Figure 1 elements 112-113, column 1 lines 28-49)(Saulsbury: Figure 7 element 728-1, paragraph 55)(The combination allows for the arithmetic processors and carry bits of Saulsbury to be pipelined. Intermediate results and carry bits are stored in the registers of Mohammed. Final results are stored in the destination register of Saulsbury.).
As per claim 24:
Saulsbury and Mohammed disclosed the method of Claim 21, further comprising determining a second partial result based on the first partial result and a carry-in from a 
As per claim 27:
Saulsbury and Mohammed disclosed the method of Claim 21, wherein the first portion of the first operand comprises bits comprising the least significant bit of the first operand, and wherein the first portion of the second operand comprises bits comprising the least significant bit of the second operand (Saulsbury: Figure 7 elements 712-1 and 716-1, paragraph 54).
As per claim 28:
Saulsbury and Mohammed disclosed the method of Claim 21, wherein the selector mask comprises: 
a first bit value corresponding to the first slice (Saulsbury: Figures 3-4 and 7 elements 720-1 and 732, paragraphs 46, 51, and 54-55)(In view of the official notice, a multiplexer replaces the carry input into arithmetic processor 720-1. The added multiplexer receives a selection control signal (i.e. selector mask) to select a given output based on the data element size and type of operation. The selection control signal has a bit value that selects an input value to output to the first arithmetic processor.), and a second bit value corresponding to the second slice (Saulsbury: Figures 3-4 and 6-8 elements 720-1, 720-2, 732, and 812, paragraphs 46, 48-49, 51-52, 54-55, and 57)(In view of the official notice, the added multiplexer between the arithmetic processors receives a selection control signal (i.e. selector mask) to select a given output based on the data element size and type of operation. The selection control signal has a bit value 
As per claim 29:
Saulsbury and Mohammed disclosed the method of Claim 21, further comprising: 
setting the a priori carry-in to a first value when the operation is an absolute value operation on positive-signed operands (Saulsbury: Figures 7-8 elements 720-1, 720-2, and 812, paragraphs 42, 49, 51-52, 54-55, 57, and 60)(Official notice is given that absolute value operations can be performed for the advantage of calculating operations with positive values. Thus, it would have been obvious to implement absolute operations in Saulsbury. In view of the official notice, a carry-in bit of zero is used when the input operands are positive.); and 
setting the a priori carry-in to a second value different from the first value when the operation is an absolute value operation on negative-signed operands (Saulsbury: Figures 7-8 elements 720-1, 720-2, and 812, paragraphs 42, 49, 51-52, 54-55, 57, and 60)(Official notice is given that absolute value operations can be performed for the advantage of calculating operations with positive values. Thus, it would have been obvious to implement absolute operations in Saulsbury. In view of the official notice, a carry-in bit of one is used when the input operands are negative to perform the two’s complement calculation.).
As per claim 30:
Saulsbury and Mohammed disclosed the method of Claim 21, wherein said selecting is performed by a multiplexer of the pipelined carry chain, and wherein the multiplexer is coupled between the first adder and the second adder (Saulsbury: Figures 3-4 and 6-8 elements 720-1, 720-2, and 732, paragraphs 46, 48-49, 51-52, 54-55, and 
As per claim 31:
Saulsbury and Mohammed disclosed a system comprising a pipelined carry chain (Mohammed: Figure 1 elements 110 and 121, column 1 lines 28-49)(Saulsbury: Figure 7 element 720-2, paragraphs 54-55)(Mohammed disclosed pipelining carry bits in an adder tree. The combination allows for the arithmetic processors and carry bits of Saulsbury to be pipelined.), the pipelined carry chain comprising:
a first adder and a second adder, wherein a first slice of an operation of an instruction is performed using the first adder, and wherein a second slice of the operation is performed using the second adder (Saulsbury: Figure 7 elements 720-1 and 720-2, paragraphs 54-55); 
a multiplexer coupled to and between the first adder and the second adder (Saulsbury: Figures 3-4 and 6-8 elements 720-1, 720-2, 732, and 812, paragraphs 46, 48-49, 51-52, 54-55, and 57)(The arithmetic processors implement the instructions shown in the table of paragraph 51 and 64-bit operations described in paragraph 54. This allows for selectively inputting carry-in values, zero bits, and one bits (i.e. a priori) into each of the arithmetic processors to implement the addition and subtraction instructions. Official notice is given that multiplexers can be used for the advantage of selecting between multiple inputs. Thus, it would have been obvious to implement multiplexers in Saulsbury to select a carry-in value to each arithmetic processor. In view of the official notice, a multiplexer replaces the AND gate of Saulsbury.); and
determination logic coupled to the first adder and the multiplexer (Saulsbury: 
wherein the first adder calculates a first partial result based on a first portion of a first operand of the instruction and a first portion of a second operand of the instruction (Saulsbury: Figure 7 elements 712-1, 716-1, 720-1, and 728-1, paragraphs 54-55),
wherein the determination logic determines a carry-out from the first slice (Saulsbury: Figure 7 element 720-1, paragraph 54)(Logic within the arithmetic processor determines the value of the carry out bit.); 
wherein the carry-out from the first slice is input to the multiplexer, wherein the multiplexer also receives inputs comprising an a priori carry-in and a selector mask, and wherein the multiplexer selects, based on the selector mask, one of the carry-out and the a priori carry-in as an input for performing the second slice (Saulsbury: Figures 3-4 and 6-8 elements 720-2, 732, and 812, paragraphs 46, 48-49, 51-52, 54-55, and 57)(In view of the above official notice, the added multiplexer(s) select outputs from one of the carry-in values, zero bits, and one bits (i.e. a priori) based on the selection control signal (i.e. selection mask) for the multiplexer. The selected output is used for processing in the second arithmetic processor.).
The advantage of pipelining is that arithmetic functions can be partitioned into smaller segments for the advantage of increased parallel execution and throughput (Mohammed: Column 1 lines 18-26). Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement pipelining within the arithmetic processors of Saulsbury for the above advantages.
As per claim 32:

As per claim 33:
The additional limitation(s) of claim 33 basically recite the additional limitation(s) of claim 23. Therefore, claim 33 is rejected for the same reason(s) as claim 23.
As per claim 34:
The additional limitation(s) of claim 34 basically recite the additional limitation(s) of claim 24. Therefore, claim 34 is rejected for the same reason(s) as claim 24.
As per claim 38:
The additional limitation(s) of claim 38 basically recite the additional limitation(s) of claim 27. Therefore, claim 38 is rejected for the same reason(s) as claim 27.
As per claim 39:
The additional limitation(s) of claim 39 basically recite the additional limitation(s) of claim 28. Therefore, claim 39 is rejected for the same reason(s) as claim 28.
As per claim 40:
The additional limitation(s) of claim 40 basically recite the additional limitation(s) of claim 29. Therefore, claim 40 is rejected for the same reason(s) as claim 29.

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Old (U.S. 8,090,755), taught pipelined carry chains.
Cadambi et al. (U.S. 2003/0105617), taught pipelined carry chains.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183